Citation Nr: 1824565	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 14-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel







INTRODUCTION

The Veteran served on regular active duty with the Army from October 1969 to September 1971, with additional time in the reserves. He also had a period of active duty for training (ACDUTRA) from June 24, 1973 through July 6, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for schizophrenia. 


FINDINGS OF FACT

1. A January 2012 rating decision last denied service connection for schizophrenia.

2. Evidence pertaining to the Veteran's schizophrenia since the last final rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3. The Veteran first incurred schizophrenia while on ACDUTRA and has continued to manifest symptoms of the disability since that incurrence.


CONCLUSIONS OF LAW

1. The evidence received since the last final January 2012 rating decision is new and material, and the claim for service connection for schizophrenia is reopened. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. The criteria for service connection for schizophrenia have been met. 38 U.S.C. §§ 101(2), (24)(B), 1110; 38 C.F.R. §§ 3.1(a), (d); 3.6(a); 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for schizophrenia in August 2012. At the time of his last final denial in January 2012, evidence of record included service treatment records and records of the Veteran's treatment for schizophrenia since service. Since the last final denial, evidence added includes the Veteran's statements and VA treatment records reflecting continued treatment for schizophrenia. Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for schizophrenia is reopened.

II. Service Connection

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty. 38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (d). Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA. 38 U.S.C. §§ 101(24), 106, 1131.

The Veteran, and others with direct knowledge, are competent to provide lay evidence of the Veteran's symptomatology, to the extent the symptoms are directly observable and do not require specialized medical or other training to describe. 38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 467-69 (1994). However, it is the Board's responsibility to assess the probative value of lay testimony. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

By way of background, three days after the Veteran's June 23, 1973 report at Fort Chaffee, Arkansas for 13 days of ACDUTRA, he was found in a confused state and experiencing auditory hallucinations. On June 28, 1973, he was admitted to Fort Sill Army hospital. He was discharged on July 3, 1973. On July 6, 1973, upon his release from ACDUTRA and his return home to San Antonio, Texas, he was immediately taken to Brooke Army Medical Center (BAMC) at Fort Sam Houston in San Antonio, where he was admitted and diagnosed with acute, severe, catatonic schizophrenia. He was discharged from the BAMC on July 24, 1973. 

On July 30, 1973 the Veteran filed an initial claim for service connection for a "nervous condition," identifying that disability as having occurred while he was on ACDUTRA. He noted his period of ACDUTRA as lasting from June 23, 1973 to July 6, 1973, that he was hospitalized on June 28, 1973 and that his period of hospitalization ended on July 24, 1973. The claim was received by VA on July 30, 1973. The RO's February 2014 rating decision noted that the Veteran's service records were "negative for complaints or treatment of nervousness in any form. Vet was seen approximately three days after reporting for two weeks Reserve Training and found to have schizophrenia." Despite this finding, the RO denied the claim because the Veteran's disability was "not incurred in nor aggravated by service." This decision was not appealed and became final.

After an unsuccessful attempt to reopen his claim in July 1981, which the RO denied for failure to provide new and material evidence, in June 2011 the Veteran again filed for service connection for schizophrenia, listing "APPX 1970" as the date the disability began. This time the RO reopened but then denied the claim, citing the lack of evidence of the disability having manifested during "active military service" or within one year after discharge. The RO again explicitly pointed out that the onset of the condition was three days after the Veteran reported for reserve training, which it viewed as well after discharge from "active military service." Subsequently, in a January 2012 rating decision responding to the Veteran's submission of additional evidence, the RO repeated the previous denial and the reasons for it. 

In August 2012, the Veteran submitted a "supplemental" claim, attaching information characterized as new and material, including new medical evidence. In April 2013, the RO confirmed and continued the previous denial, for the same reason previously given-the condition had not been incurred in, nor aggravated by, active military service. The Veteran's notice of disagreement was followed by the RO's May 2014 statement of the case, confirming the denial and adding, "Service connection is not warranted for mental diseases first diagnosed on active duty for training."

There can be no doubt that the Veteran had a schizophrenic episode while on ACDUTRA. While the claims file does not contain a DD Form 214 Certificate of Release or Discharge from Active Duty covering this period of ACDUTRA, the Veteran's Army personnel and medical records include his orders to report at Fort Chafee, Fort Smith, Arkansas on June 23, 1973 for 13 days of active training. It also contains records of his nearly continuous hospitalizations at the Fort Sill Army Hospital and the BAMC from June 28, 1973 through July 24, 1973. A clinical record of the Veteran's admission to the BAMC confirms that the Fort Sill hospitalization was for psychiatric symptoms, that the Veteran returned home to San Antonio, Texas on July 6, 1973, and that on the same day he was taken to the BAMC, where, as noted above, he was immediately admitted for symptoms of acute, severe schizophrenia. While in the BAMC, the Veteran denied ever having had a "breakdown" prior to the one in late June 1973 while on ACDUTRA at Fort Chaffee. He was released from the BAMC back to Fort Chaffee on July 24, 1973 with a discharge diagnosis of acute schizophrenia, and the restriction that he "receive no assignment to isolated areas where definitive outpatient psychiatric care [was] not available." Arrangements were made for him to be followed at the VA hospital in San Antonio. 

Upon examination of the Veteran's service medical and personnel records, the Board notes no evidence of the Veteran having had a mental disability prior to the June 1973 episode. The Veteran's induction examination notes no psychological condition, nor does his separation examination. The lack of any such history, and the presence of schizophrenia while on ACDUTRA, is confirmed by the RO's February 1974 rating decision, noted above, denying the Veteran's claim on a finding that his service records were "negative for complaints or treatment of nervousness in any form. Vet was seen approximately three days after reporting for two weeks Reserve Training and found to have schizophrenia." The Board notes no evidence that this diagnosis did not occur in the line of duty. 

Further, the Veteran's post-service medical records demonstrate the continuity of his psychiatric symptoms since that time. A June 1989 treatment record notes the Veteran's "history of chronic paranoid schizophrenia for 17 years." A March 1990 record notes "seven prior admissions for psychiatric problems with first break at age 21." While both of these records clearly establish the persistence of the Veteran's symptoms, they also seem to place the first development of those symptoms either in 1972 (when the Veteran was not in active service) or, given the Veteran's birth in 1949, in 1970, when he was on regular Army active duty. The Board discounts the specificity of these dates, because there is no record of psychiatric symptomatology or a hospitalization during those periods. Rather, the Board views these records as general evidence of the longstanding nature of the Veteran's treatment. Further records from the Audie Murphy VA Hospital in San Antonio show treatment in 1993 and 1994, and clinical notes from August 2017 indicate a history of treatment at the South Texas Veterans Health Care System since 1996, as well as a current diagnosis of schizophrenia. Thus, the Board finds that the Veteran has a current diagnosis of schizophrenia and continuous treatment for the disability since his initial diagnosis while on ACDUTRA in June 1973. 

In sum, the weight of the evidence shows, and the Board finds, that the Veteran first incurred schizophrenia while on ACDUTRA in June 1973. As noted above, service connection may be granted for disability resulting from disease or injury incurred in the line of duty while performing ACDUTRA. 38 U.S.C. §§ 101(24), 106, 1131. Accordingly, service connection for the Veteran's schizophrenia is warranted.


ORDER

The claim for service connection for schizophrenia is reopened.

Service connection for schizophrenia is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


